Citation Nr: 0030962	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-10 451 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic renal 
failure secondary to fragment wounds.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling. 

5.  Entitlement to an increased evaluation for a shell 
fragment wound scar of the left mid-calf, currently evaluated 
as 10 percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
a shell fragment wound scar of the upper lateral aspect of 
the left thigh.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from October 1967 to April 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  A notice of disagreement was received 
in May 1998, a statement of the case was issued in May 1998, 
and a substantive appeal was received in July 1998.  A 
personal hearing was conducted at the RO in September 1998. 

In February 1999, the veteran filed a request to reopen a 
claim for service connection for a back condition.  This 
matter is referred to the RO for appropriate disposition.  


FINDINGS OF FACT

1.  The veteran does not suffer from hearing loss disability. 

2.  Tinnitus was not manifested during the veteran's military 
service or for many years thereafter, and it has not been 
otherwise shown that the veteran's tinnitus is related to his 
military service. 

3.  Chronic renal failure was not manifested during the 
veteran's military service or for many years thereafter, and 
it has not been otherwise shown that the veteran's tinnitus 
is related to his military service or to medication taken for 
treatment of his service-connected shell fragment wound 
scars. 

4.  The veteran's service-connected post-traumatic stress 
disorder results in no more than mild or transient symptoms.   

5.  The veteran's service-connected shell fragment wound scar 
of the left mid-calf is tender to deep palpation, but results 
in no functional impairment.  

6.  The veteran's shell fragment wound scar of the upper 
lateral aspect of the left thigh is painful on objective 
demonstration, but results in no functional impairment.


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.385 (2000).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

3.  Chronic renal failure was not incurred in or aggravated 
by the veteran's active military service, nor is chronic 
renal failure proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.310 (2000).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for post-traumatic stress disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2000).

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a shell fragment wound scar of the left 
mid-calf have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (2000).

6.  The criteria for entitlement to a 10 percent evaluation 
(but no higher) for a shell fragment wound scar of the upper 
lateral aspect of the left thigh have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims.

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A number of 
disorders, including cardiovascular-renal disease, including 
hypertension, are presumed to have been incurred in service 
if manifested within a year of separation from service to a 
degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, a disease which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

The Board notes that on November 9, 2000, the President 
signed into law a bill which amended the provisions of 38 
U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107).  This newly enacted 
legislation also provides for VA assistance to claimants 
under certain circumstances.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

After reviewing the claims files which include the veteran's 
service medical records as well as VA and private medical 
records, the Board finds that no further action is necessary 
to meet the statutory assistance to the veteran requirements 
and that the evidence of record allows for equitable review 
of the issues on appeal. 

A.  Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. See 38 
C.F.R. § 3.385.

The evidence of record shows that the veteran does not suffer 
from current hearing loss as defined for VA compensation 
purposes under 38 C.F.F. § 3.385.  During an 


audiological examination in May 1998, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
5
10
5
15
10

Speech recognition scores of 100 percent in each ear were 
reported.  

It is at once clear that the May 1998 examination does not 
show the presence of hearing loss within the meaning of 38 
C.F.R. § 3.385.  Without medical evidence of a current 
disability, the veteran's claim for service connection for 
hearing loss must be denied.  Although not necessary to this 
determination since there is no current hearing loss for VA 
compensation purposes, the Board does note that service 
medical records also do not show evidence of hearing loss. 

B.  Tinnitus

The May 1998 VA examination report reflects a finding of 
tinnitus, but that report suggests that the tinnitus has only 
been present for the past several years.  Service medical 
records contain no reference to tinnitus, and there is no 
medical evidence of tinnitus for many years after the 
veteran's discharge from service in 1971.  In sum, the claims 
file does not contain any supporting evidence relating the 
veteran's tinnitus to service.  While the veteran is 
competent to describe symptoms he is experiencing, as a 
layperson without medical training he is not competent to 
offer an opinion as to medical causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The clear preponderance of 
the evidence is against a finding that the veteran's tinnitus 
is related to his military service.   


C.  Chronic Renal Failure

The veteran seeks service connection for chronic renal 
failure and argues that it is the result of taking pain 
medication for his service-connected disabilities.  Post 
service treatment records document the presence of 
hypertension and renal failure.  For instance, a September 
1983 entry documents the presence of hypertension and 
indicates that hypertension was present since 1979, a March 
1995 entry notes the presence of findings characterized as 
consistent with chronic renal disease, and a September 1997 
entry reflects the presence of end stage renal disease.  

However, service medical records contain no reference to 
hypertension or renal disease, and there is no medical 
evidence of either within a year of the veteran's separation 
from service.  Furthermore, although the veteran maintains 
that renal disease is secondary to a service-connected 
disability, there is no medical evidence in the claims file 
to this effect.  Again, the veteran is not competent to offer 
opinions as to medical causation.  Espiritu. 

The claims file do include August and September 1998 letters 
from a private medical director who indicated therein that 
the etiology of the veteran's renal failure is analgesic 
abuse.  However, those letters do not reflect an opinion that 
the veteran's medication in question was one utilized in 
connection with a service-connected disability, let alone 
that the use of such medication was necessitated by the 
disability.  Further, the letters do not include any details 
or supporting rationale.  The letters do not, in the Board's 
view, provide a basis for finding that the renal failure is 
due to medication taken for a service-connected disability, 
nor do the letters create a situation where further medical 
examination or opinions are necessary to make a decision on 
this issue.  

The veteran has also submitted evidence indicating that the 
potential side effects of various medications, including 
ibuprofen and colchicine, may include renal effects.  This 
evidence similarly fails to suggest indicate that the 
veteran's use of any analgesic was necessitated by a service-
connected disability.  In fact, a review of the medical 
evidence suggests that the veteran may in fact have been 
taking pain medication for treatment of low back and knee 
disorders which have not been service-connected.  In sum, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran's renal disease is in any manner 
related to a service-connected disability or otherwise 
related to his military service.

II.  Increased Evaluation Claims.

A.  Post-Traumatic Stress Disorder

Service connection was established for post-traumatic stress 
disorder in November 1990, at which time the disability was 
evaluated as 10 percent disabling.  The disability's 
evaluation has since remained unchanged.  The veteran's 
disability currently is evaluated as 10 percent disabling 
under diagnostic code 9411.

A 10 percent evaluation for post-traumatic stress disorder is 
warranted if it is results in occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or if it results 
in symptoms controlled by continuous medication.  A 30 
percent evaluation contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

The veteran underwent a VA psychiatric examination in March 
1998.  The veteran reported at that time that he did not 
sleep well and that he would sleep alone to avoid hitting his 
wife during dreams.  He also complained of a variety of 
dreams and also indicated that he sometimes experienced 
forgetfulness.  The veteran was alert, polite, oriented, and 
coherent.  He did not experience delusions or guilt and his 
mood was euthymic, expressive, and congruent.  The examiner 
diagnosed post-traumatic stress disorder, chronic, and 
assigned that disability a GAF (global assessment of 
functioning) evaluation of 90.  

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), a GAF evaluation from 81 to 90 contemplates absent or 
minimal symptoms (e.g. mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  Notwithstanding 
the veteran's contentions to the contrary, the evidence 
associated with the claims file reflects that his post-
traumatic stress disorder is no more than mild.  Therefore, 
an evaluation in excess of 10 percent is not warranted.  

B.  Shell Fragment Wounds

A shell fragment wound scar of the left mid-calf is evaluated 
as 10 percent disabling under diagnostic code 7804 and a 
shell fragment wound scar of the upper lateral aspect of the 
left thigh is evaluated as noncompensable under diagnostic 
code 7805.  Scars are evaluated based upon limitation of 
function, and scars which are tender and painful on objective 
demonstration or which are poorly nourished, with repeated 
ulceration, warrant a minimum 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.

Service medical records reflect that the veteran was 
hospitalized from May 12, 1969, to May 21, 1969, for shrapnel 
wounds of the left thigh and calf with no nerve or vascular 
deficits.  X-rays involved no fracture or joint involvement.  
Under local anesthetic, the wounds were debrided and 
irrigated, after which a dressing was applied.  The veteran's 
wounds continued to heal during the course of his hospital 
stay, after which the veteran was discharged for five days of 
limited duty and returned to full duty thereafter.  

In August 1980, x-ray examination of the left leg revealed a 
foreign body in the soft tissue.  The bones were described as 
intact, and there was no evidence of fracture or bone 
destruction.  A VA examination revealed a one inch scar over 
the lateral aspect of the left thigh.  It was not tender or 
fixed to underlying tissue, and there was no evidence of 
muscle damage.  There also was a healed one inch circular 
scar over the mid lateral aspect of the left calf.  This 
scar, similarly, was not tender or fixed to the underlying 
tissue, and contained no evidence of muscle damage.  The 
examiner indicated that, although he did not have access to 
the claims folder, examination suggested that the veteran's 
wounds were not "too extensive."  The diagnosis was 
shrapnel wound of the left leg, symptomatic with no 
functional impairment.  

The veteran again underwent a VA examination in March 1983.  
Examination revealed three healed scars over the upper 
lateral aspect of the left thigh.  These scars measured two 
centimeters by three millimeters, two centimeters by one 
centimeter, and two centimeters by one centimeter.  None of 
these scars were tender or fixed to underlying tissue.  They 
were all soft and flat, possibly with some slight increase in 
pigmentation.  There also was a healed two and one half by 
two centimeter scar over the mid-lateral aspect of the left 
calf.  The scar was dark brown and slightly depressed.  The 
scar was soft and pliable.  It was not tender or fixed to 
underlying tissue.  The diagnoses were healed shrapnel 
fragments wounds of the left thigh and the left calf with 
retained foreign bodies in the left calf at a good distance 
from the knee.  X-ray examination of the knee revealed no 
evidence of a foreign body.  

More recently, the veteran underwent a VA examination in 
January 1998.  Examination revealed a one and three quarters 
centimeter by one centimeter scar on the calf, described as 
round and seven inches above the ankle.  The veteran stated 
that the scar was tender to deep palpation.  The scar was not 
fixed to underlying tissue, and there was no muscle loss in 
the area.  The scar was well healed, flat, and smooth, with 
no edema or keloid formation and no apparent disfiguration.  
The color was the same as the surrounding skin.  There were 
two scars on the thigh side by side, each approximately one 
and one half centimeters by one centimeter.  They did not 
adhere to underlying tissue and were smooth and without 
ulcers.  The veteran complained it was tender to deep 
palpation.  

The veteran's scars do not result in functional impairment 
and do not result in ulceration.  Both scars were described 
as tender to deep palpation, however.  A 10 percent 
evaluation is warranted for each scar under Code 7804.  
However, an evaluation in excess of 10 percent is not 
available because there is no indication of any limitation of 
function.  

The Board has considered the possibility of a rating for 
muscle injuries.  However, notwithstanding the presence of a 
fragment, the minimal nature of the veteran's symptomatology, 
the lack of involvement of muscle tissue, and the relatively 
minor nature of the veteran's injury in service, the 
veteran's injuries appear to have been no more than slight.  
See 38 C.F.R. § 4.56.  Injuries of the muscles of the foot 
and leg and slight injuries of the pelvic girdle and thigh 
are noncompensable if slight.  38 C.F.R. § 4.73, Diagnostic 
Codes 5310-5318.  There is therefore no benefit to the 
veteran by applying the muscle injury criteria since even the 
current 10 percent rating would not be warranted under such 
criteria.  

Conclusion

With regard to all of the issues on appeal, the Board has 
considered the doctrine of reasonable doubt.  However, there 
is not an approximate balance of the positive evidence with 
the negative evidence to warrant entitlement to service 
connection for hearing loss, for tinnitus or for chronic 
renal failure, to warrant a rating in excess of 10 percent 
for the left thigh scar or higher ratings than those 
currently in effect for the PTSD and the left mid-calf scar.  
38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107).



ORDER

Entitlement to service connection is not warranted for 
hearing loss, for tinnitus, or for chronic renal failure.  
Entitlement to a disability rating in excess of 10 percent 
for PTSD or in excess of 10 percent for a shell fragment 
wound scar of the left mid-calf is not warranted.  To this 
extent, the appeal is denied.

Entitlement to a 10 percent evaluation for a shell fragment 
wound scar of the upper lateral aspect of the left thigh is 
warranted.  To this extent, the appeal is granted.  



		
	ALAN S. PEEVY
	Veterans Law Judge
Board of Veterans' Appeals


 
- 12 -


- 1 -


